Exhibit 10.5

Moscow CableCom Corp.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of May 15, 2006, is
entered into by and among Moscow CableCom Corp., a Delaware corporation (the
“Company”), and Tate Fite (“Executive”).

RECITALS

A. The Company is a holding company that holds, directly or indirectly, 100% of
the outstanding equity interests of ZAO ComCor-TV (“ComCor-TV”), a company
organized in the Russian Federation (“Russia”). ComCor-TV delivers cable
television, high speed data transmission and Internet services to customers in
Moscow, Russia.

B. The Company wishes to employ Executive, and Executive wishes to be employed
by the Company, to serve as Chief Financial Officer of the Company, under the
terms and conditions contained herein.

C. Pursuant to a separate agreement (the “Option Agreement”), Executive has been
granted options (the “Options”) to purchase 140,341 shares of the Company’s
common stock effective as of July 7, 2006.

AGREEMENT

In consideration of the rights and obligations created hereunder, the parties
hereto hereby agree as follows:

1. Term; Position, Duties and Reporting.

(a) Term. Executive’s employment by the Company will begin on the date of this
Agreement (the “Effective Date”) and will continue for a period of three years
from the Effective Date, unless earlier terminated in accordance with Section 3
(as applicable, the “Term”).

(b) Position, Duties and Reporting. Executive will serve as Chief Financial
Officer of the Company. In his capacity as Chief Financial Officer of the
Company, Executive will devote substantially his full business time, energy, and
ability to the businesses of the Company, ComCor-TV and any other businesses
that may be acquired or developed by the Company. In his capacity as Chief
Financial Officer of the Company, Executive will have the duties,
responsibilities and authority established by the Company’s Chief Executive
Officer and board of directors (the “Board”) and will perform his duties and
responsibilities at ComCor-TV’s offices in Moscow, Russia.

2. Compensation; Benefits.

(a) Salary. For all services to be provided by Executive hereunder, and in
addition to the Options, Executive will receive during the Term salary at the
annual rate of USD $250,000 payable monthly in arrears.

(b) Performance Bonus. Executive will be eligible for a discretionary annual
bonus of up to 40% of his salary (i.e. USD $100,000) based on his performance in
achieving milestones to be determined by Executive, the Chief Executive Officer
of the Company, and the Chairman of the Board. The Company will have the sole
discretion to judge executive’s performance in achieving such milestones and
correspondingly pay out this bonus.

(c) Basic Benefits.

(i) Benefit Plans. During the Term, the Company will provide Executive with
major medical plan coverage for his residency in Russia. Further, the Company
will provide Executive with the benefits of dental insurance, life insurance,
disability insurance, travel insurance and directors and officers



--------------------------------------------------------------------------------

insurance that are comparable to those provided to other senior executives of
the Company located in Russia. The Company may provide such benefits directly by
having Executive participate in the Company’s benefits plan, or the Company may
provide any portion of such benefits by reimbursing Executive for premiums he
pays to acquire such benefits under private plans agreed upon between Executive
and the Company.

(ii) 401(k) Plan Matching. During the Term, the Company will match 50% of the
first 6% of Executive’s 401(k) plan contributions subject to plan regulations.
Currently, the Company’s 401(k) plan regulations permit Executive to contribute
up to 15% of his salary subject to statutory maximums and discrimination
testing, however the Company’s 401(k) plan may be changed pursuant to the terms
of such plan. In the event it is impractical for the Executive to participate in
the Company’s qualified 401(k) Plan, then the Company will pay the Executive the
equivalent of the matching contribution, grossed up for taxes and other tax
true-up adjustments as to be agreed upon between the Company and the Executive.

(iii) Sick Leave and Vacation. During the Term, Executive will be entitled to
sick leave in accordance with the Company’s established policies applicable to
other senior executives of the Company. From the Effective Date to year end
2006, the Executive will be entitled to three weeks of paid vacation. For the
second and third years of the Term, Executive will be entitled to four weeks of
paid vacation, provided that the Executive’s service during the Term is
continuous. In addition, the Company will provide reasonable paid emergency
leave to Executive in the case of serious injury to Executive or any member of
his immediate family or death of any member of his immediate family. Executive
will be entitled to time off on selected Russian statutory holidays that are
observed by the Company

(iv) Automobile. During the Term, the Company (A) will provide Executive, six
days a week on a 24 hour basis, with a chauffeur driven business class
automobile, and (B) will promptly pay or (at Executive’s option) reimburse
Executive for all expenses related to such automobile, including fuel, insurance
and maintenance.

(v) Airfare to U.S. Each year during the Term, the Company will provide
Executive with two roundtrip business class tickets for travel between Moscow
and the U.S.

(d) Business Expenses. The Company will promptly pay or (at Executive’s option)
reimburse Executive for all reasonable business expenses incurred by Executive
in carrying out Executive’s duties under this Agreement.

3. Termination. Executive’s employment hereunder will terminate on the following
terms and conditions:

(a) Death. If Executive dies during the Term:

(i) within 15 days after the date of death, Executive’s annual salary will be
paid through and including the date of death, and

[(ii) within 15 days after the date of death, Executive’s estate will be paid an
amount equal to six months of Executive’s annual salary.]

(b) Disability. If Executive becomes disabled during the Term:

(i) the Company may terminate Executive’s employment 30 days after receipt by
Executive or his duly appointed legal representative of a notice of termination,

(ii) Executive’s base annual salary will be paid through such date of
termination, and

(iii) within 15 days after the date of termination Executive or his duly
appointed legal representative will be paid an amount equal to six months of
Executive’s annual salary.

For purposes of this Section 3(b), Executive will be considered “disabled” if he
is unable, due to illness, accident, injury, physical or mental incapacity or
other disability, to carry out effectively his duties and obligations to the



--------------------------------------------------------------------------------

Company or to participate effectively and actively in the management of the
Company for a period of at least 180 consecutive days, as determined in the
judgment of the Board.

(c) Termination For Cause. The Company may immediately terminate Executive’s
employment for “Cause” by delivering written notice thereof to Executive, and in
such event Executive’s annual salary will be paid through such date of
termination, and thereafter Executive’s rights and benefits under this Agreement
will cease and no further payments will be made or benefits will be conferred,
except for Executive’s rights under Section 2(d) with respect to unreimbursed
expenses incurred by Executive prior to such date of termination, which the
Company will reimburse Executive for within 15 days after such date of
termination or within 15 days from the Company’s receipt of necessary
documentation for such fees or expenses after such termination. For purposes of
this Agreement, any one or more of the following events will constitute “Cause”:

(i) Executive’s admission of, arrest for, or conviction of (or pleading nolo
contendere or equivalent) to a felony or serious misdemeanor or the equivalent
under the laws of another jurisdiction;

(ii) Executive’s willful misconduct, gross negligence, or perpetration of or
participation in a fraud or the equivalent under the laws of another
jurisdiction, where such acts injure the Company or any of its subsidiaries; or

(iii) Executive’s failure to follow express instructions from the Board.

(d) Termination Without Cause. The Company may immediately terminate Executive’s
employment without Cause by delivering written notice thereof to Executive. If
Executive’s employment is terminated without Cause:

(i) Within 15 days after such date of termination Executive’s base annual salary
will be paid through such date of termination.

(ii) Executives eligibility for all benefits set forth in Section 2(b), 2(c)(i),
2(c)(ii), 2(c)(iv), and 2(c)(v) will immediately cease.

(iii) Within 15 days after such date of termination a lump-sum payment will be
made to Executive representing all accrued but unused vacation.

(iv) Within 15 days after such date of termination or within 15 days from the
Company’s receipt of necessary documentation for expenses after such
termination, the Company will reimburse Executive’s reimbursable business
expenses under Section 2(d) that Executive incurred prior to termination.

(vi) Within 15 days after such date of termination Executive will be paid an
amount equal to six months of Executive’s annual salary (i.e. USD $125,000).

(e) Resignation By Executive Executive may resign from his employment with the
Company at any time by delivering written notice to the Company 60 days prior to
the effective date of such resignation. Except for the situations leading to the
resignation as described in (i) and (ii) below, no further payments will be made
to the Executive except for earned but unpaid base salary and unreimbursed
business expenses

(i) In the event there is a change in ownership control of the Company either
the acquisition of a controlling interest by a new or existing shareholder; or
by delisting Company from the Nasdaq and putting it under private control; or
otherwise substantially and materially affecting the management nature and
character of either the Company, or the Executive’s position; any outstanding
stock options held by the Executive will vest immediately upon the closing of
such transaction. In the event the Company is converted to a private Company,
unless there is a provision of the transaction in which the new controlling
party is required to settle all outstanding stock options, including those held
by the Executive, the Executive at his option can require the Company to
purchase such options at the difference between the price at which the Company
was delisted and the exercise price of all stock options then held by the
Executive.



--------------------------------------------------------------------------------

(ii) In the event that a change of control has occurred and the Executive deems
that the there has been a substantial change in the nature of the position or
the prospects of the Executive in such position relative to those which existed
before the change in control, and for such reasons the Executive determines it
is no longer in his best interests to remain with the Company, he may resign his
position with the Company with thirty days of notice. If the effective date of
such resignation is on or after the first anniversary of the Effective Date,
within 15 days after the effective date of such of such resignation, the Company
will pay any earned but unpaid portion of the Executive’s base annual salary
through the effective date of such resignation, plus an additional amount equal
to six months of the Executive’s base salary, and thereafter Executive’s rights
and benefits under this Agreement will cease and no further payments will be
made or benefits will be conferred, except for Executive’s rights under
Section 2(d) with respect to unreimbursed fees and expenses incurred by
Executive prior to the effective date of such resignation, which the Company
will reimburse Executive for within 15 days after the effective date of such
resignation or within 15 days from the Company’s receipt of necessary
documentation for such fees or expenses after such termination.

4. Confidentiality.

(a) Nondisclosure and Nonuse of Confidential Information. Executive will not
disclose or use at any time, either during his employment with the Company or
thereafter, any Confidential Information (as defined below) of which Executive
is or becomes aware, whether or not such information is developed by him, except
as required by applicable law and except to the extent that such disclosure or
use is directly related to and required by Executive’s performance of duties
assigned to Executive by the Board. Executive will take all appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. For purposes of this Agreement, “Confidential
Information” means information that is not generally known to the public and
that is developed by the Company or ComCor-TV in connection with their
businesses, including (i) products or services, (ii) costs and pricing
structures, (iii) designs, (iv) analysis, (v) drawings, photographs and reports,
(vi) computer software, including operating systems, applications and program
listings, (vii) flow charts, manuals and documentation, (viii) data bases,
(ix) accounting and business methods, (x) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xi) customer and client information (including customer or
client lists), (xii) copyrightable works, (xiv) all technology and trade
secrets, and (xv) business plans and financial models. Confidential Information
does not include any information that has been published in a form generally
available to the public prior to the date Executive proposes to disclose or use
such information. Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features constituting such information have been
published in combination.

(b) Delivery of Materials upon Termination of Employment. As requested by the
Board from time to time, and upon the termination of Executive’s employment
hereunder for any reason, Executive will promptly deliver to the Company all
copies and embodiments, in whatever form, of all Confidential Information or
Company property in Executive’s possession or within his control, irrespective
of the location or form of such material and, if requested by the board, will
provide such requesting party with written confirmation that all such materials
have been so delivered.

5. Non-Competition.

(a) Except as provided in subsection (b) below, from the date hereof until the
date that is six months after the termination (for whatever reason) of
Executive’s employment hereunder, Executive will not, without the prior written
consent of the Company and the Board, participate in Russia, directly or
indirectly, in any activity, as of the date of termination, of a provider of the
services of paid television in Russia, high speed data transmission, or Internet
services (collectively, the “Restricted Business”), or hold any equity or profit
interest in any entity engaged in any Restricted Business in Russia.

(b) No Interference: For a period of one (1) year following Executive’s
employment termination date (irrespective of the reason for such termination),
Executive shall not, directly or indirectly (whether as an



--------------------------------------------------------------------------------

owner, partner, shareholder, agent, officer, director, employee, independent
contractor, consultant or otherwise), with or through any individual or entity:

(i) Employ, engage, or solicit for employment any person who is or was, at any
time during the 12-month period immediately prior to Executive’s employment
termination date, an executive (with the title of Director or greater) of the
Company or its subsidiaries, or otherwise seek to adversely influence or alter
such individual’s relationship with the Company; or

(ii) Solicit or encourage any person or entity to terminate or otherwise alter
his, her, or its relationship with the Company if such individual or entity is
or was, during the 12-month period immediately prior to Executive’s employment
termination date, an executive of a client or vendor, a prospective client or
vendor of the Company.

(c) Notwithstanding anything to the contrary contained herein, Executive may
hold passive investments in the capital stock or other securities of any entity
whose capital stock or securities are publicly owned or are regularly traded or
quoted on any national securities exchange or automated quotation system;
provided, however, that such passive investments may not exceed 5% of the
capital stock or other securities of any entity engaged in any Restricted
Business in Russia.

(d) Executive hereby acknowledges and agrees that the restrictions contained in
this Section 5 are reasonable and necessary for the protection of the business
interests of the Company, that irreparable injury will result to the Company if
Executive breaches this Agreement, and that in the event of Executive’s actual
or threatened breach, the Company will have no adequate remedy at law. Executive
hereby waives, and agrees that Executive will not hereafter raise, any objection
or argument that such restrictions are unreasonable or should not be enforced.
Executive therefore agrees that the Company shall be entitled, in addition to
any other right or remedy, to a temporary, preliminary and permanent injunction,
without the necessity of proving the inadequacy of monetary damages or the
posting of any bond or security, enjoining or restraining Executive from any
such violation or threatened violations. Nothing in this Section 5(d) will be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of any
damages that it is able to prove.

6. Full Settlement. Executive will not be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Executive
under any of the provisions of this Agreement.

7. Notices. All communications, requests, consents and other notices provided
for in this Agreement must be in writing and must be delivered personally,
telecopied (if receipt is confirmed by the recipient), or sent by
internationally recognized overnight delivery service to the parties at the
following addresses (or to such other person or address for a party as specified
by such party by like notice) (notice will be deemed given upon receipt, if
delivered personally, by overnight delivery service or by telecopy):

 

  (a) If to the Company:

Moscow CableCom Corp.

c/o Columbus Nova Capital

590 Madison Avenue, 38th floor

New York, NY 10022

USA

Facsimile: +1-212-308-6623

Attn: Chairman of the Board



--------------------------------------------------------------------------------

  (b) If to Executive:

Fred Schoen Fiduciary Services

1218 3rd Ave, Suite 2000

Seattle, WA 98101-3016

USA

Facsimile: +1 (206) 625-0946

Attn: Tate Fite

8. Dispute Resolution. Any dispute between the parties hereto arising out of or
related to this Agreement, the Options or the Option Agreement will be finally
settled through binding arbitration under the National Rules for the Resolution
of Employment Disputes (the “Rules”) of the American Arbitration Association.
The arbitration will be heard by a single arbitrator, who will be knowledgeable
of the cable and telecommunications industry. The parties will use reasonable
efforts to agree upon an arbitrator within 30 days after commencement of the
arbitration. If the parties are unable to agree, the arbitrator will be
appointed as provided under the Rules. The arbitration will be conducted in the
English language and will be seated in [London, England]. Any court of competent
jurisdiction may enter final judgment on the arbitrator’s award.

9. Governing Law. This Agreement and all matters and issues collateral thereto
will be governed by and construed in accordance with the laws of the State of
Delaware, U.S.A., without regard to principles governing conflicts of law. Each
party hereto, to the fullest extent permitted by the laws of Russia, waives any
and all rights that it may have under the laws of Russia that might be
inconsistent with the terms of this Agreement and, to the extent such rights
cannot be validly waived, each party hereto will exercise such rights only to
the extent consistent with this Agreement.

10. Waiver. Any party may waive compliance by another with any of the provisions
of this Agreement, but any such waiver must be in writing. No failure or delay
by any party hereto in exercising any right, power or privilege hereunder will
operate as a waiver thereof nor will any single or partial exercise thereof or
the exercise of any other right, power or privilege. No waiver of any provision
hereof will be construed as a waiver of any other provision or as a subsequent
waiver of the same provision.

11. Severability. If any one or more of the provisions of this Agreement is
deemed invalid or unenforceable by the laws of the jurisdiction wherein it is to
be enforced, such provision will be considered divisible and such provision will
be deemed immediately amended and reformed to include only such portion thereof
as is enforceable by the court or other body having jurisdiction of this
Agreement; and the parties agree that such provision, as so amended and
reformed, will be valid and binding as though the invalid or unenforceable
portion had not been included herein. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.

12. Assignment.

(a) By Executive: Neither this Agreement nor any right, duty, obligations or
interest hereunder shall be assignable or delegable by Executive without the
Company’s prior written consent; provided, however, that nothing in this
subsection shall preclude Executive from designating any of his beneficiaries to
receive any benefits payable hereunder upon his death, or the executors,
administrators, or other legal representatives, from assigning any rights
hereunder to the person or persons entitled thereto.

(b) By the Company: This Agreement and all of the Company’s rights and
obligation hereunder may be assigned, delegated or transferred by it to any
affiliate or subsidiary of the Company or its parent or to any business entity
which at any time by merger, consolidation or otherwise acquires all or
substantially all of the assets of the Company or to which the Company transfers
all or substantially all of its assets. Upon such assignment, delegation or
transfer, any such affiliate, subsidiary or business entity shall be deemed to
be substituted for all purposes as the Company hereunder.



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement and the Option Agreement sets forth the
entire agreement and understanding of the parties with respect to the subject
matter thereof, and merges and supersedes all prior and contemporaneous
negotiations, commitments, writings, discussions, representations, agreements
and understandings of every kind and nature between them with respect to the
subject matter hereof.

14. No Benefit to Others. The representations, warranties, covenants, and
agreements contained in this Agreement are for the sole benefit of the parties
hereto and their respective successors and assigns, if any pursuant to
Section 12, and they will not be construed as conferring and are not intended to
confer any rights on any other person.

15. Amendments. No provision of this Agreement may be amended except by an
instrument in writing signed by all of the parties hereto.

16. Headings. The section headings of this Agreement are for reference purposes
only and are not to be given effect in the construction or interpretation of
this Agreement.

17. Interpretation. As used in this Agreement, except as otherwise indicated
herein or as the context may otherwise require: (a) the words “include,”
“includes,” and “including” are deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of like import;
(b) the words “hereof,” “herein,” “hereunder,” and comparable terms refer to the
entirety of this Agreement, and not to any particular section or other
subdivision hereof; (c) any pronoun will include the corresponding masculine,
feminine, and neuter forms; (d) the singular includes the plural and vice versa;
(e) references to any agreement or other document are to such agreement or
document as amended and supplemented from time to time; (f) references to any
statute or regulation are to it as amended and supplemented from time to time,
and to any corresponding provisions of successor statutes or regulations; and
(vii) references to “Section,” or another subdivision are to a section or
subdivision hereof.

18. Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation, and execution of
this Agreement and, therefore, waive the application of any law or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

19. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered will be an
original, but all such counterparts will together constitute one and the same
instrument.

20. This Agreement may be executed in English and in Russian; provided, however,
that in the event of any discrepancies or inconsistencies between the versions
in English and in Russian, the English version shall prevail.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive, intending to be legally bound,
have executed this Agreement on the day and year above first written.

 

THE COMPANY:

Moscow CableCom Corp. a Delaware corporation

By:

 

/s/    ANDREW INTRATER        

Name:   Andrew Intrater Title:   Chairman EXECUTIVE:

/s/    TATE FITE        

Tate Fite